Exhibit 10.14

LOGO [g242147g73i52.jpg]

October 14, 2011

HollyFrontier Corporation

2828 N. Harwood, Suite 1300

Dallas, Texas 75201

 

Re: Clarification of certain matters regarding the Amended and Restated Crude
Pipelines and Tankage Agreement (the “Crude Agreement”) dated December 1, 2009
to be effective January 1, 2009, by and among Navajo Refining Company, L.L.C., a
Delaware limited liability company (“Navajo Refining”), Holly Refining &
Marketing Company – Woods Cross LLC, a Delaware limited liability company
(“HollyFrontier Refining – Woods Cross”), and HollyFrontier Refining & Marketing
Company LLC, a Delaware limited liability company (“HollyFrontier Refining”,
together with Navajo Refining and HollyFrontier-Refining – Woods Cross, the
“HollyFrontier Entities”), Holly Energy Partners-Operating, L.P., a Delaware
limited partnership (the “Operating Partnership”), HEP Pipeline, LLC, a Delaware
limited liability company (“HEP Pipeline”) and HEP Woods Cross, L.L.C., a
Delaware limited liability company (“HEP Woods Cross”, together with the
Operating Partnership and HEP Pipeline, the “Partnership Entities”)

Ladies and Gentlemen,

The purpose of this letter agreement (this “Letter Agreement”) is (i) to clarify
the method by which certain payments due from the HollyFrontier Entities to the
Partnership Entities under the Crude Agreement are calculated, and (ii) to agree
to the amount of a payment from the HollyFrontier Entities to the Partnership
Entities such that, following such payment, the HollyFrontier Entities will have
paid to the Partnership Entities under the Crude Agreement a total amount equal
to what the HollyFrontier Entities would have paid to the Partnership Entities
under the Crude Agreement through June 30, 2011 if the amounts paid under such
agreement would have been calculated on the basis of the clarifications set
forth herein from the date the parties originally entered into such agreement
(the “Adjustment Payment”). For the Contract Quarter beginning July 1, 2011, and
for all future Contract Quarters, the amounts due under the Crude Agreement will
be calculated in accordance with the clarifications set forth herein.
Capitalized terms used in this Letter Agreement that are not otherwise defined
herein shall have the meaning given to them in the Crude Agreement. Now,
therefore, the HollyFrontier Entities and the Partnership Entities agree as
follows:

1. Crude Oil Trunk Pipelines Volume Measurement. The HollyFrontier Entities will
not be charged the tariff rates applicable to services on the Crude Oil Trunk
Pipelines for volumes of Crude Oil moved over the 4 inch, 1.2 mile Abo Station
to BP Sweet System pipeline (since such volumes of Crude Oil are not ultimately
shipped to a HollyFrontier refinery), though such volumes of Crude Oil so
shipped may be charged the tariff rates applicable to services on the Crude Oil
Gathering Pipelines, as further specified below.



--------------------------------------------------------------------------------

2. Crude Oil Gathering Pipelines Volume Measurements. The HollyFrontier Entities
will be charged the tariff applicable to service on the Crude Oil Gathering
Pipelines for all volumes (whether shipped by pipeline or truck) of Crude Oil
delivered to the following Crude Oil gathering stations:

 

•    Abo

  

•    Monument Sweet

•    Artesia

  

•    North Monument

•    Barnsdall

  

•    South Monument

•    Baumgart

  

•    Riley

•    Beeson

  

•    Russell

•    Burton Flats

  

•    Seminole

•    Lovington Station 126 - Chevron LACTs

  

•    Wood

•    Maljamar Park

  

Additionally, the measurement points for measuring such volumes shall be as
follows (with the stations included or excluded at such measurement points set
forth in the parenthetical next to such measurement point):

 

•    Abo

•    Artesia (includes Burton Flats)

•    Barnsdall

•    Beeson (includes Maljamar Park)

•    Monument Sour (includes North Monument and South Monument)

•    Monument Sweet

•    Riley (includes Baumgart)

•    Russell (excludes Riley and Baumgart volumes already counted at Riley)

•    Wood (includes Seminole)

•    Lovington Station 126 – Chevron LACTs

The Parties may, by mutual written agreement, amend the lists above to add or
remove stations, or to change measurement points.

3. Calculation of Quarterly Minimum Revenue Commitments. The amount of the
Minimum Trunk Pipeline Revenue Commitment, Minimum Gathering Pipeline Revenue
Commitment, Minimum Woods Cross Pipeline Revenue Commitment and Minimum Roswell
Pipeline Revenue Commitment applicable to each Contract Quarter under the Crude
Agreement shall be calculated by multiplying the annual revenue commitment for
each such amount set forth in Schedule I to the Crude Agreement by a

 

2



--------------------------------------------------------------------------------

fraction, the numerator of which shall be actual number of days in such Contract
Quarter and the denominator of which shall be the total number of days in the
Contract Year in which such Contract Quarter is included. For example, for the
Contract Quarter beginning on July 1, 2008 and ending on September 30, 2008, the
Minimum Trunk Pipeline Revenue Commitment would be calculated as follows:

Minimum Trunk Pipeline Revenue Commitment per Year = $14,076,293

Days in applicable Contract Quarter = 92

Days in applicable Contract Year = 365

 

Quarterly Trunk Pipeline Revenue Commitment = $14,076,293 x (92/365)
                                                                        
             = $3,547,997

4. Adjustment Payment. The amount of the Adjustment Payment is $5,505,590. The
HollyFrontier Entities agree to pay the Adjustment Payment to the Partnership
Entities is six equal installments, the first of which shall be paid on
October 31, 2011, and the remaining five of which shall be paid by the last day
of the first month of each of the next five Contract Quarters (January 31,
2012; April 30, 2012; July 31, 2012; October 31, 2012; and January 31, 2013).

5. Other Matters.

(a) Addendum and Supplement. The parties agree that this Letter Agreement shall
constitute an addition and supplement to the Crude Agreement regarding the
matters set forth herein. The terms of this Letter Agreement are incorporated
into the Crude Agreement.

(b) Counterparts. This Letter Agreement may be executed in two or more
counterparts, each of which, when delivered (which deliveries may take place by
facsimile or electronic mail) shall be deemed an original, but all of which
shall constitute one and the same instrument.

(c) Effective Time. This letter shall be effective as of September 30, 2011.

[Signatures appear on the following page.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Letter Agreement has been executed as of the date first
written above by the undersigned to be effective as of September 30, 2011:

 

  PARTNERSHIP ENTITIES:   HOLLY ENERGY PARTNERS — OPERATING, L.P.   By:      
Name:       Title:    

 

  HEP WOODS CROSS, L.L.C.   By:  

HOLLY ENERGY PARTNERS —

 

OPERATING, L.P.,

its Sole Member

  By:       Name:       Title:    

 

  HEP PIPELINE, L.L.C.   By:  

HOLLY ENERGY PARTNERS —

 

OPERATING, L.P., its Sole Member

  By:       Name:       Title:    

 

  HOLLYFRONTIER ENTITIES:   NAVAJO REFINING COMPANY, L.L.C.   By:       Name:  
    Title:    

SIGNATURE PAGE TO LETTER AGREEMENT



--------------------------------------------------------------------------------

 

HOLLY REFINING & MARKETING

COMPANY — WOODS CROSS LLC

  By:       Name:       Title:    

  HOLLYFRONTIER REFINING & MARKETING COMPANY LLC   By:       Name:       Title:
   

 

ACKNOWLEDGED AND AGREED: HOLLYFRONTIER CORPORATION By:     Name:     Title:    

SIGNATURE PAGE TO LETTER AGREEMENT